- - - - - - -- - - - - - -- - - - - - - - - - -- - - ~------------




                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

          MATT RAEBURN                                                   PLAINTIFF

          v.                        No. 4:18-cv-374-DPM

          JAMES GIBSON, Individually; and in
          his Official Capacity as a Police Officer
          for the City of Vilonia, Arkansas                             DEFENDANT

                                           ORDER
               Raebum's motion for partial summary judgment, Ng 9, is denied
          without prejudice as premature.        Discovery is incomplete.        And
          genuine issues of material fact likely exist. Ng 18 at 2-5.
               So Ordered.

                                                                   (/
                                                  D .P. Marshall Jr.
                                                  United States District Judge
